826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee MAXBERRY, Plaintiff-Appellant,v.OHIO BOARD OF REGENTS, Defendant-Appellee.
No. 87-3141
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.

ORDER
Before KENNEDY, MILBURN and NORRIS, Circuit Judges.


1
This matter is before the court upon consideration of plaintiff's appeal from the district court's judgment sua sponte dismissing his civil action as frivolous under 28 U.S.C. Sec. 1915(d).  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged in the district court that defendant deprived him of his entitlement to student financial assistance.


3
Upon consideration this court affirms the district court's judgment for reasons stated in the district court's order of dismissal dated January 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.